Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2002

Walters v. Comm Social Security
Precedential or Non-Precedential:

Docket 1-2750




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Walters v. Comm Social Security" (2002). 2002 Decisions. Paper 65.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/65


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           ___________

                           No. 01-2750
                           ___________

                       MICHAEL E. WALTERS,

                                    Appellant,

                               v.

       JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY

                           ___________

         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   (D.C. Civil No. 00-cv-02603)
        District Judge: The Honorable Mary A. McLaughlin
                           ___________

            Submitted Under Third Circuit LAR 34.1(a)
                         January 23, 2002

         BEFORE: NYGAARD and STAPLETON, Circuit Judges,
                   and CAPUTO, District Judge.




                  (Filed     January 30, 2002)

                           ___________

                MEMORANDUM OPINION OF THE COURT
                          ___________


NYGAARD, Circuit Judge.
              Appellant, Michael E. Walters, appeals from an order of the
District
Court which granted summary judgment in favor of the Commissioner of
Social Security,
alleging as error the issues listed in paragraph I, taken verbatim from
appellant's brief.
Because we conclude that the District Court did not err, we will affirm.
                               I.
         The allegations of error asserted by appellant are as follows:
         1.       Whether the Commissioner's final decision denying
appellant's claim for
         Disability Insurance Benefits is supported by substantial
evidence.
         2.       Whether the Commissioner denied the appellant a full and
fair hearing on
         his claim.
         3.       Whether the District Court applied an incorrect standard
of review,
         conducting a de novo review of the evidence, substituting its
judgment for
         that of the Administrative Law Judge.

                              II.
         The facts and procedural history of this case are well known to
the parties
and the court. We see no reason to restate them here. Moreover, under
the usual
circumstances when we affirm by Memorandum Opinion and Judgment, we
"briefly
set[-] forth the reasons supporting the court's decision...." United
States Court of Appeals
for the Third Circuit, Internal Operating Procedure (I.O.P.) 5.4. The
reasons for writing
an opinion are to instruct the District Court, to educate and inform the
attorneys and
parties, and to explain our decision. We use a Memorandum Opinion in
cases, such as
this one, in which a published opinion is rendered unnecessary because the
opinion has no
institutional or precedential value. See I.O.P. 5.2.     In this case,
with respect to Issues
One and Two, we have concluded that neither a memorandum explanation of
reasons, nor
a published opinion is indicated because the Report and Recommendation
prepared by the
magistrate judge, and which was adopted by the District Court, adequately
explains and
fully supports the magistrate judge's recommendation and the District
Court's order.
Hence, we believe it unnecessary to offer explanations and reasons, in
addition to those
given by the magistrate judge and District Court, why we will affirm. It
is a sufficient
explanation for all involved in this litigation to say that, essentially
for the reasons given
by the magistrate judge in its report and recommendation and adopted by
the District
Court in its order dated the 13th day of June, 2001, we will affirm as to
Issues One and
Two.
         With respect to the third issue, that is whether the District
Court applied the
correct standard of review, we likewise see no error. The record
indicates that the District
Court examined the entire record it had on review and determined that the
ALJ had
properly evaluated all the evidence, including appellant's position's on
the meaning of
"light work" and all the evidence pertaining to his limitation. It is
apparent that the
District Court was merely reiterating the ALJ's conclusion was supported
by substantial
evidence. This was not de novo fact finding or re-weighing of evidence as
appellant
argues. We will affirm as to this issue as well.
                              III.
         In sum, for the foregoing reasons, we will affirm the order of
the District
Court dated the 13th day of June, 2001.

_________________________


TO THE CLERK:

         Please file the foregoing opinion.




                              /s/ Richard L. Nygaard
                              Circuit Judge